FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YUNI KURNIAWATI,                                 No. 06-75453

               Petitioner,                       Agency No. A079-195-223

  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Yuni Kurniawati, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for

substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), we

deny the petition for review.

      We decline to address Kurniawati’s past persecution claim because that

claim was not before the agency after the BIA granted the motion to reopen to

address Kurniawati’s fear of future harm in Indonesia in light of new Ninth Circuit

decisions.1 See Ramirez-Altamirano v. Holder, 563 F.3d 800, 804 (9th Cir. 2009)

(noting review is limited to the actual grounds relied upon by BIA). In any event,

the record does not compel the conclusion that the mistreatment Kurniawati

encountered in Indonesia rose to the level of persecution. See Wakkary, 558 F.3d

at 1060-61. Further, even as a member of a disfavored group, she has not

demonstrated the requisite individualized risk of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003); see also Wakkary, 558 F.3d at

1066 (“An applicant for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence to prevail . . . .”). Accordingly,

substantial evidence supports the BIA’s denial of Kurniawati’s withholding of


      1
        In the previous proceedings before the agency, the IJ found Kurniawati had
not suffered past persecution and had not otherwise shown a clear probability of
future persecution. The BIA summarily affirmed. In a memorandum disposition,
the court concluded substantial evidence supported the IJ’s denial of withholding
of removal. See Kurniawati v. Ashcroft, 114 Fed. Appx. 327 (9th Cir. 2004).

                                          2                                    06-75453
removal claim. See Hoxha, 319 F.3d at 1184-85.

      PETITION FOR REVIEW DENIED.




                                      3          06-75453